ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-096, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that DAVID CHARLES BERMAN, formerly of MORRISTOWN, who was admitted to the bar of this State in 1986, should be suspended from the practice of law for a period of two years for *629violating RPC 1.1(a)(gross neglect), RPC 1.1(b)(pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b)(failure to keep a client reasonably informed about the status of a matter), RPC 1.4(c)(fail-ure to explain a matter to the extent reasonably necessary to allow the client to make informed decisions), RPC 1.16(a)(1)(failure to withdraw from a representation if that representation would result in the violation of the RPCs), RPC 3.3(a)(5)(failure to disclose to the tribunal a material fact), RPC 3.4(c)(knowingly disobey an obligation under the rules of a tribunal), RPC 5.5(a)(1)(practicing law while ineligible), RPC 8.1(b) and Ride 1:20-3(g) (failure to cooperate with disciplinary authorities), RPC 8.4(a)(knowingly violate the RPCs), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that prior to reinstatement to the practice of law, respondent should be required to submit to the Office of Attorney ethics proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that DAVID CHARLES BERMAN is suspended from the practice of law for a period of two years, effective immediately, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files *630proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.